 

Execution Version

 

CONSULTANT AGREEMENT

 

This CONSULTING AGREEMENT (the “Agreement”) is entered into effective as of
August 13, 2018 (the “Effective Date”), by and between Pure Bioscience, Inc., a
Delaware corporation (the “Company”), and Dave Pfanzelter (the “Consultant”).
The Company and the Consultant are hereinafter collectively referred to as the
“Parties”, and individually referred to as a “Party”.

 

Recitals

 

A. Consultant has been serving as the Chairman of the Company’s Board of
Directors (the “Board”) and, in connection therewith, providing consulting
services to the Company. In connection with Consultant’s retirement as Chairman
of the Board and in order to retain Consultant’s experience, skills, abilities,
background and knowledge, the Parties have agreed that Consultant will continue
to provide consulting services to the Company on the terms and conditions set
forth in this Agreement.

 

B. The Parties desire to terminate the Chairman Agreement, effective as of
October 23, 2013, between Consultant and the Company, as amended effective
January 19, 2017 (as amended, the “Chairman Agreement”) and agree that this
Agreement shall govern the terms and conditions under which Consultant shall
provide services, and Consultant’s compensation, from and after the Effective
Date.

 

Agreement

 

In consideration of the foregoing recitals and the mutual promises and covenants
herein contained, and for other good and valuable consideration, the Parties,
intending to be legally bound, agree as follows:

 

1. Term.

 

1.1 Term. The term of this Agreement shall begin on the Effective Date and shall
end on the third anniversary of the Effective Date, unless sooner terminated in
accordance with this Section 1.1 (such period, the “Term”).

 

(a) Resignation by Consultant. The Consultant may terminate this Agreement and
resign from his position as a consultant at any time, for any reason or no
reason, with or without Cause (as defined below), by providing the Board thirty
(30) days advance written notice. Thereafter, all obligations of the Company
under this Agreement shall cease except that Consultant will be entitled to the
Consultant Compensation (as defined below) earned through the effective date of
resignation.

 

(b) Removal by the Board Without Cause. The Board may terminate this Agreement
and Consultant’s service at any time, for any reason or no reason, with or
without Cause, by providing Consultant with thirty (30) days advance written
notice. Thereafter, all obligations of the Company under this Agreement shall
cease except that Consultant will be entitled to Consultant Compensation earned
through the effective date of such termination as well as the termination
benefits provided in Section 4 below, if applicable.

 

(c) Removal by the Board For Cause. The Board may terminate this Agreement and
Consultant’s service at any time for Cause, without prior notice (unless
specifically provided for to the contrary), without liability to the Consultant
except for Consultant Compensation earned through the effective date of such
termination.

 

 

 

 

(d) Removal Due to Death or Complete Disability. If Consultant dies or suffers a
Complete Disability (as defined below) during the Term, Consultant’s service and
this Agreement shall automatically terminate upon such death or Complete
Disability. Thereafter, all obligations of the Company under this Agreement
shall cease except that Consultant or Consultant’s heirs will be entitled to
Consultant Compensation earned through the effective date of such termination.

 

1.2 Services. The Consultant shall serve as a consultant to the Board,
performing services including, but not limited to, assisting the Company’s
management develop marketing and commercialization strategies that support the
Company’s products, supporting the Company’s financing activities, and providing
such other services reasonably requested by the Company’s Board and Chief
Executive Officer (“Services”). Consultant agrees to make himself available on
an as-needed basis to perform Services.

 

1.3 Location. The Consultant shall perform the services pursuant to this
Agreement at the Company’s offices, located in El Cajon, California, only when
reasonably requested by the Company.

 

2. Absence of Conflicts.

 

During the Term, Consultant will not take any action that would directly or
indirectly promote any competitor or impair the Company’s interests. Subject to
the foregoing, the Chairman will be free to represent or perform services for
other persons while serving as a consultant to the Company. However, the
Consultant agrees that Consultant does not presently perform and will not
perform during the term of Agreement, consulting or other services for companies
whose businesses are or would be, in any material way, competitive with the
Company, without the Board’s prior approval.

 

3. Compensation.

 

3.1 Prior Compensation. Consultant agrees that he is not entitled to any further
compensation for services prior to the Effective Date, other than payment of
accrued compensation for service on the Board in an aggregate amount of
$51,917.07 (as of 7/31/2018). Such accrued compensation, plus any additional
accrual, will be paid within thirty (30) days after the Effective Date. In
addition, subject to Consultant’s delivery to the Company of an executed Release
and Waiver of Claims in the form attached as Exhibit A hereto no later than
forty-five (45) days after the Effective Date and the effectiveness of such
Release and Waiver of Claims, Consultant’s outstanding equity awards described
in Section 3.5 below shall become fully vested. Consultant agrees that he is not
entitled to any other separation compensation or benefits in connection with his
retirement as Chairman of the Board or the termination of the Chairman Agreement
and further agrees that Consultant shall have no further rights to any change in
control benefits or gross-up payments pursuant to Sections 5 or 6 of the
Chairman Agreement.

 

3.2 Compensation. Commencing as of the Effective Date, the Company shall pay the
Consultant $5,000 per month for services pursuant to this Agreement, payable on
a monthly basis (collectively, “Consultant Compensation”). Such Consultant
Compensation shall be prorated for any partial month of service.

 

3.3 Reductions to Compensation. The Consultant Compensation may be reduced only
by mutual agreement of the Consultant and the Company.

 

2

 

 

3.4 Withholding Taxes. Consultant understands and agrees that he is an
independent contractor and not an employee of the Company. As a result, the
Company will not make deductions for taxes from any amounts payable to
Consultant as a result of his Services to the Company or as a result of the
vesting or settlement of any equity-based awards (except as otherwise required
by applicable law or regulation). Any taxes imposed on the Consultant due to
Services to the Company (including upon the issuance, vesting and settlement of
any equity-based awards) will be the sole responsibility of the Consultant.

 

3.5 Stock Awards. Consultant currently holds the following outstanding equity
awards: (a) 500,000 restricted stock units (the “RSU Award”), (b) an option to
purchase 40,000 shares of the Company’s common stock with an exercise price of
$0.73 per share, (c) an option to purchase 200,000 shares of the Company’s
common stock with an exercise price of $1.05 per share, (d) an option to
purchase 200,000 shares of the Company’s common stock with an exercise price of
$0.88 per share, (e) an option to purchase 1,000,000 shares of the Company’s
common stock with an exercise price of $1.19 per share and (f) an option to
purchase 200,000 shares of the Company’s common stock with an exercise price of
$0.78 per share. During the Term, these equity awards shall remain outstanding
and may be exercised (in the case of options) and shall be settled (in the case
of the RSU Award) in accordance with their terms. The stock option and
restricted stock unit agreements applicable to such awards shall remain in
effect in accordance with their terms, after giving effect to the acceleration
of vesting set forth in Section 3.1 of this Agreement. Any references in such
stock option and/or restricted stock unit agreements to acceleration of vesting
or extended exercise periods as provided in the Chairman Agreement are hereby
deleted in their entirety.

 

3.6 Expenses.

 

(a) Ordinary Business Expenses. The Consultant is authorized to incur reasonable
expenses in the conduct of his Services to the Company, including expenses for
meals, travel, and other similar items. The Company shall prepay or reimburse
the Consultant for all such expenses.

 

(b) Expense Prepayment and Reimbursement Procedures. All prepayments and
reimbursements of the Consultant’s expenses pursuant to this Section 3.6 are
subject to the Consultant’s provision of invoices, an itemized accounting or
other appropriate documentation evidencing such expenses no later than three (3)
months following the date such expenses were incurred. Any reimbursement payment
shall be made by the Company as soon as practicable following its receipt of
such documentation, but in no event later than the end of the Consultant’s
taxable year following the year in which the Consultant incurred such expenses.

 

4. Termination Benefits.

 

4.1 Benefits Upon Termination Without Cause. In the event that this Agreement is
terminated by the Company without Cause and such termination triggers settlement
of Consultant’s RSU Award, then, subject to the Consultant’s delivery to the
Company of a Release and Waiver of Claims in the form attached as Exhibit A, no
later than forty-five (45) days following Consultant’s termination date, the
Company shall permit Consultant, within sixty (60) days after Consultant’s
termination date, to surrender to the Company a number of shares subject to his
RSU Award equal in value to the estimated income taxes due upon settlement of
such RSU Award and the Company shall pay Consultant an amount in cash equal to
such estimated income taxes. Consultant’s estimated income taxes shall be
calculated using the highest marginal federal and state income tax rates, and
the number of shares surrendered shall be determined using the closing price of
the Company’s common stock on the date such shares are surrendered.

 

3

 

 

4.2 Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

 

(a) Cause. “Cause” shall mean that one or more of the following has occurred:
(i) the Consultant has been convicted of, or entered a plea of guilty or nolo
contendere to, a felony crime involving fraud, dishonesty or violence (under the
laws of the United States or any relevant state, in the circumstances, thereof);
(ii) the Consultant has intentionally or willfully engaged in material acts of
fraud, dishonesty or gross misconduct that have a material adverse effect on the
Company; (iii) the willful failure or refusal of Consultant to carry out the
lawful directions of the Board (determined by a majority of the then serving
directors) or the duties assigned to Consultant by the Board; (iv) any material
violation by the Consultant of any written Company policy applicable to the
Consultant; or (v) any material breach by the Consultant of any provision of
this Agreement or any other Agreement between the Company and Consultant.
Notwithstanding the foregoing, the termination of Consultant’s services shall
not constitute termination for Cause, unless the Company first provides
Consultant with written notice of the basis for the termination and, with
respect to a termination based on clauses (iii), (iv) and/or (v) above, a
fifteen (15) day period to correct the breach or failure or refusal. During this
fifteen (15) day notice period, the Consultant will be afforded the opportunity
to make a presentation to the Board regarding the matters referred to in the
notice.

 

(b) Complete Disability. “Complete Disability” shall mean the inability of the
Consultant to perform his duties under this Agreement because the Consultant has
become permanently disabled within the meaning of any policy of disability
income insurance covering employees of the Company then in force. In the event
the Company has no policy of disability income insurance covering employees of
the Company in force when the Consultant becomes disabled, the term Complete
Disability shall mean the inability of the Consultant to perform his duties
under this Agreement by reason of any incapacity, physical or mental, which the
Board (based on a majority vote of the directors then serving), based upon
medical advice or an opinion provided by a licensed physician acceptable to the
Board, determines to have incapacitated the Consultant from satisfactorily
performing the Consultant’s usual services for the Company for a period of at
least one hundred twenty (120) consecutive days during any twelve (12)-month
period.

 

5. Application of Internal Revenue Code Section 409A.

 

5.1 It is intended that all payments and benefits provided under this Agreement
or otherwise are exempt from, or comply with, the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and the
regulations and other guidance thereunder or any state law of similar effect
(collectively, “Section 409A”) so that none of the payments or benefits will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted in accordance with such intent. For purposes of
Section 409A, each payment, installment or benefit payable under this Agreement
is hereby designated as a separate payment.

 

5.2 Notwithstanding anything to the contrary set forth herein, any payments and
benefits provided under this Agreement (the “Severance Benefits”) that
constitute “deferred compensation” within the meaning of Section 409A and that
are not exempt from Section 409A shall not commence in connection with the
Consultant’s termination of service unless and until the Consultant has also
incurred a “separation from service” (as such term is defined in Treasury
Regulation Section 1.409A-1(h) (“Separation From Service”)).

 

5.3 If the Company (or, if applicable, the successor entity thereto) determines
that a Severance Benefit constitutes “deferred compensation” under Section 409A
and the Consultant is, on the Consultant’s Separation From Service, a “specified
employee” of the Company or any successor entity thereto, as such term is
defined in Section 409A(a)(2)(B)(i) of the Code and the Treasury regulations,
then, solely to the extent necessary to avoid the incurrence of the adverse
personal tax consequences under Section 409A, the timing of the Severance
Benefit payment shall be delayed until the earlier to occur of: (i) the date
that is six (6) months and one (1) day after the Consultant’s Separation From
Service or (ii) the date of the Consultant’s death (such applicable date, the
“Specified Employee Initial Payment Date”). On the Specified Employee Initial
Payment Date, the Company (or the successor entity thereto, as applicable) shall
pay to the Consultant a lump sum amount equal to the Severance Benefit payment
that the Consultant would otherwise have received through the Specified Employee
Initial Payment Date if the payment of the Severance Benefits had not been so
delayed pursuant to this Section.

 

4

 

 

6. Confidential and Proprietary Information; Nonsolicitation.

 

The Proprietary Information and Inventions Agreement between Consultant and the
Company and attached hereto as Exhibit B shall remain in full force and effect
and Consultant agrees to continue to abide by such Agreement.

 

7. Assignment and Binding Effect.

 

This Agreement shall be binding upon and inure to the benefit of the Consultant
and the Consultant’s heirs, executors, personal representatives, assigns,
administrators and legal representatives. Because of the unique and personal
nature of the Consultant’s duties under this Agreement, neither this Agreement
nor any rights or obligations under this Agreement shall be assignable by the
Consultant. This Agreement shall be binding upon and inure to the benefit of the
Company and its successors, assigns and legal representatives.

 

8. Choice of Law.

 

This Agreement will be governed by the laws of the State of California, without
giving effect to the conflict of law principles thereof. For purposes of
litigating any dispute that arises under this Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of California, and agree
that such litigation will be conducted in the courts of San Diego County,
California, or the federal courts for the United States for the Southern
District of California, and no other courts, where this Agreement is made and/or
to be performed.

 

9. Integration.

 

This Agreement, including all Exhibits attached hereto, contains the complete,
final and exclusive agreement of the Parties relating to the terms and
conditions of the Consultant’s services from and after the Effective Date and
the termination of the Chairman Agreement, and supersedes all prior and
contemporaneous oral and written employment and/or consulting agreements or
arrangements between the Parties and between the Consultant and the Company.

 

10. Amendment.

 

This Agreement cannot be amended or modified except by a written agreement
signed by the Consultant and the Board representative specifically authorized by
the Board to execute any such amendment or modification to this Agreement on
behalf of the Company.

 

11. Survival of Certain Provisions.

 

Sections 1, 3.1, 3.4, 4 through 15, 17, 18 and 19 shall survive the termination
of this Agreement.

 

5

 

 

12. Waiver.

 

No term, covenant or condition of this Agreement or any breach thereof shall be
deemed waived, except with the written consent of the Party against whom the
waiver is claimed, and any waiver of any such term, covenant, condition or
breach shall not be deemed to be a waiver of any preceding or succeeding breach
of the same or any other term, covenant, condition or breach.

 

13. Severability.

 

The finding by a court of competent jurisdiction of the unenforceability,
invalidity or illegality of any provision of this Agreement shall not render any
other provision of this Agreement unenforceable, invalid or illegal. Such court
shall have the authority to modify or replace the invalid or unenforceable term
or provision with a valid and enforceable term or provision which most
accurately represents the Parties’ intention with respect to the invalid or
unenforceable term or provision. Any such invalid or unenforceable term or
provision shall be revised to the minimum extent necessary to make any such term
or provision valid or enforceable in accordance with the Parties’ intentions
with respect to such term or provision.

 

14. Interpretation; Construction.

 

The headings set forth in this Agreement are for convenience of reference only
and shall not be used in interpreting this Agreement. The Parties acknowledge
that each Party and its counsel has reviewed and revised, or had an opportunity
to review and revise, this Agreement, and the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement.

 

15. Representations and Warranties.

 

The Consultant represents and warrants that the Consultant is not restricted or
prohibited, contractually or otherwise, from entering into and performing each
of the terms and covenants contained in this Agreement, and that Consultant’s
execution and performance of this Agreement will not violate or breach any other
agreements between the Consultant and any other person or entity.

 

16. Counterparts.

 

This Agreement may be executed in two counterparts, each of which shall be
deemed an original, both of which together shall constitute one and the same
instrument. In the event that any signature is delivered by fax or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

 

17. Advertising Waiver.

 

During the Term, the Consultant agrees to permit the Company and/or its
affiliates, and persons or other organizations authorized by the Company and/or
its affiliates, to use, publish and distribute advertising or sales promotional
literature concerning the products and/or services of the Company and/or its
affiliates, or the machinery and equipment used in the provision thereof, in
which the Consultant’s name and/or pictures of the Consultant taken in the
course of the Consultant’s provision of services to the Company and/or its
affiliates, appear. The Consultant hereby waives and releases any claim or right
the Consultant may otherwise have arising out of such use, publication or
distribution.

 

6

 

 

18. Specific Enforcement.

 

If necessary and where appropriate, the Company shall have the right to enforce
the provisions of the Proprietary Information and Inventions Agreement by
injunction, specific performance or other equitable relief without bond and
without prejudice to any other rights and remedies the Company may have for a
breach of such Exhibits to this Agreement.

 

19. Notice.

 

19.1 Method and Delivery. All notices, requests and demands hereunder shall be
in writing and delivered by hand, by Electronic Transmission (as defined below),
by mail, or by recognized commercial overnight delivery service (such as Federal
Express, UPS, or DHL), and shall be deemed given (a) if by hand delivery, upon
such delivery; (b) if by Electronic Transmission, upon confirmation of receipt
of same; (c) if by mail, forty-eight (48) hours after deposit in the United
States mail, first class, registered or certified mail, postage prepaid; or (d)
if by recognized commercial overnight delivery service, upon such delivery.

 

19.2 Consent to Electronic Transmissions. Each Party hereby expressly consents
to the use of Electronic Transmissions for communications and notices under this
Agreement. For purposes of this Agreement, “Electronic Transmissions” means a
communication (i) delivered by facsimile telecommunication or electronic mail
when directed to the facsimile number or electronic mail address, respectively,
for that recipient on record with the sending Party; and (ii) that creates a
record that is capable of retention, retrieval, and review, and that may
thereafter be rendered into clearly legible tangible form.

 

7

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement with an Effective
Date of the 13th day of August 2018.

 

CONSULTANT:   COMPANY:             Pure Bioscience, Inc.         /s/ Dave
Pfanzelter   By:  /s/ Henry R. Lambert DAVE PFANZELTER     Henry R. Lambert    
  Chief Executive Officer

 

 

 

 

EXHIBIT A

 

RELEASE AND WAIVER OF CLAIMS

 

In consideration of the [acceleration of vesting of my equity awards as set
forth in Section 3.1] [opportunity to surrender shares to the Company as set
forth in Section 4.1] of the Consulting Agreement, dated August 13, 2018 (the
“Agreement”), to which this form is attached, I, DAVE PFANZELTER, hereby furnish
PURE BIOSCIENCE, INC. (the “Company”), with the following release and waiver
(“Release and Waiver”).

 

In exchange for the consideration provided to me by the Agreement that I am not
otherwise entitled to receive, I hereby generally and completely release the
Company and its directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
Affiliates, and assigns from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring relating to my services to the Company [or
my resignation as Chairman of the Company’s Board of Directors] [or the
termination thereof] prior to my signing this Release and Waiver.
Notwithstanding the foregoing, this Release and Waiver, shall not release or
waive my rights: to indemnification under the articles and Bylaws of the Company
or applicable law, including without limitations, California Labor Code Sections
2800 and 2802 and the Indemnification Agreement, dated _________, between me and
the Company; [to payments under the Consulting Agreement to which this Release
and Waiver is attached] [to payments under any provision of the Consulting
Agreement to which this Release and Waiver is attached that survives the
termination of that agreement]; under the California Workers’ Compensation Act;
under any option, restricted share or other agreement concerning any equity
interest in the Company; and as a shareholder of the Company or any other right
that is not waivable under applicable law.

 

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to any claims I may
have against the Company.

 

This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and me with regard to the subject
matter hereof. I am not relying on any promise or representation by the Company
that is not expressly stated herein. This Release and Waiver may only be
modified by a writing signed by both me and a duly authorized officer of the
Company.

 

Date:     By:           DAVE PFANZELTER

 

 

 

 

EXHIBIT B

 

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

 

 

